Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to the following:

    PNG
    media_image1.png
    113
    309
    media_image1.png
    Greyscale

As filed, claims 47-73 are pending; and claims 1-46 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I – Claims 47-69 in the reply filed on 1/18/2022 is acknowledged.

Claims 70-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image2.png
    129
    210
    media_image2.png
    Greyscale
 , which is found as example 26 on pg. 87 of the instant specification. The claims, which read on the elected species, are instant claims 47-50, 52, 54, 56, 60-63, 66, and 68, according to Applicant’s reply filed 1/18/2022.

Claims 51, 53, 55, 57-59, 64, 65, 67, and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Because the Markush-type claim (i.e. claim 47) is determined to be free of prior art, claims 51, 53, 55, 57-59, 64, 65, 67, and 69 are rejoined and examined herein.  Accordingly, the election of species requirement is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 and 1/18/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 52, 53, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 52, the claim recites the following structure of instant formula (IV),

    PNG
    media_image3.png
    129
    256
    media_image3.png
    Greyscale
, and it is unclear to the Examiner whether 
    PNG
    media_image4.png
    65
    116
    media_image4.png
    Greyscale
of the abovementioned formula has the same definitions cited for 
    PNG
    media_image5.png
    69
    119
    media_image5.png
    Greyscale
in claim 48.  It is unclear to the Examiner whether 
    PNG
    media_image4.png
    65
    116
    media_image4.png
    Greyscale
has the scope as 
    PNG
    media_image5.png
    69
    119
    media_image5.png
    Greyscale
.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.


    PNG
    media_image6.png
    124
    253
    media_image6.png
    Greyscale
, and it is unclear to the Examiner whether 
    PNG
    media_image4.png
    65
    116
    media_image4.png
    Greyscale
of the abovementioned formula has the same definitions cited for 
    PNG
    media_image5.png
    69
    119
    media_image5.png
    Greyscale
in claim 48.  It is unclear to the Examiner whether 
    PNG
    media_image4.png
    65
    116
    media_image4.png
    Greyscale
has the same scope as 
    PNG
    media_image5.png
    69
    119
    media_image5.png
    Greyscale
.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

c)	Regarding claim 58, the claim recites the phrase, “wherein Rc is C1-4 alkyl optionally substituted with a Rd substituent”.  Such claim is ultimately dependent of claim 47, and claim 47 recites that C1-4 alkyl of Rc is optionally substituted by Rf substituent (shown below).  Accordingly, the metes and bounds of claim 58 is unclear, which rendered the claim indefinite.


    PNG
    media_image7.png
    76
    595
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    125
    601
    media_image8.png
    Greyscale


Allowable Subject Matter
Claims 47-51, 54-57, and 59-69 are allowed.

The instant claims are drawn to a compound of instant formula (I’) or pharmaceutical composition thereof; and the combination of instant variables Cy and R9 as well as their connectivity to the phenyl ring do not appear to have been disclosed previously in the prior arts.  For at least this reason, the instant claims are substantially differentiated from any prior art reference, such as U.S. Patent No. 7,417,065, hereinafter Mi.  Furthermore, the prior art provide insufficient guidance or motivation that would have led a person having ordinary skill in the art to arrive at the instantly claimed process.

Conclusion
Claims 52, 53, and 58 are rejected.
Claims 47-51, 54-57, and 59-69 are allowed.
Claims 70-73 are withdrawn.
Claims 1-46 are cancelled.




Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626